REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on April 28, 2021, which has been entered into the file.  
By this amendment, the applicant has canceled claims 1-10 and has newly added claims 11-19.  
Claims 11-19 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior references considered, none has disclosed a virtual reality multi-sensory system, comprises an overhang rotatable multi-sensory device installed above a user, a head-mounted multi-sensory device and a remote control wirelessly connected to the overhang rotatable multi-sensory device and the head-mounted multi-sensory device.  The overhang rotatable multi-sensory device comprises a fixed base, a rotatable base, a control unit, a driving device and a multi-sensory module wherein the multi-sensory module includes a wind module, a hot air module, a heat 
The US patent issued to Banerjee et al (PN. 7,812,815) teaches an augmented virtual reality system with simulation.  
The US patent application publication by Dobbins et al (US 2009/0187389 A1) teaches an immersive collaborative environment using motion capture with a head mounted display, (Figure 1).  
The US patent application publication by Zamir et al (US 2018/0190022 A1)
The US patent application publication by Tamiya et al (US 2019/0143223 A1) teaches a simulation system and game system in connection with a head mounted display.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872